Exhibit 99 Bassett Furniture Industries, Inc. J. Michael Daniel P.O. Box 626 Senior Vice President and Bassett, VA 24055 Chief Financial Officer (276) 629-6614 – Investors Jay S. Moore Director of Communications For Immediate Release (276) 629-6450 – Media Bassett Furniture News Release Bassett Announces Fiscal Third Quarter Results (Bassett, Va.) – September 28, 2017 – Bassett Furniture Industries, Inc. (Nasdaq: BSET) announced today its results of operations for its fiscal quarter ended August 26, 2017. Fiscal 2017 Third Quarter Highlights ● Consolidated sales were $114.3 million for the third quarter of 2017 compared to $104.7 million for the third quarter of 2016, an increase of 9.1%. ● Operating income for the quarter was $7.3 million or 6.4% of sales as compared to $7.5 million or 7.2% of sales for the prior year quarter. Excluding the unusual items described below, adjusted operating income was $6.5 million or 5.7% of sales as compared to $6.1 million or 5.8% of sales for the prior year quarter. ● Wholesale sales were $61.8 million for the third quarter of 2017 compared to $58.3 million for the third quarter of 2016, an increase of 5.9%. Wholesale operating income for the quarter was $4.5 million or 7.2% of sales as compared to $5.6 million or 9.7% of sales for the prior year quarter. Wholesale operating profit for the third quarter of 2016 included $1.4 million for the settlement of the Polyurethane Foam Antitrust Litigation. ● Company-owned store sales were $67.4 million for the third quarter of 2017 compared to $61.2 million for the third quarter of 2016, an increase of 10%. This included a comparable store sales increase of 1.8% compared to the prior year quarter. Comparable store operating income was $1.2 million or 2.0% of sales for the current year quarter as compared to $1.5 million or 2.5% of sales for the prior year quarter. Included in the comparable store operating income for 2017 was a $0.5 million loss for expenses related to settling employment claims. Total retail operating income was $1.4 million or 2.0% of sales for the quarter as compared to $0.8 million or 1.3% of sales for the prior year quarter. Also included in the 2017 retail operating income was a $1.2 million gain on the sale of the Las Vegas store building which was closed during the quarter. Comparable store written sales for the quarter decreased 2.9%. ● Revenue for Zenith was $24.9 million for the third quarter of 2017 compared to $23.0 million for the third quarter of 2016, an 8.4% increase. Zenith’s operating income for the quarter was $1.2 million or 4.7% of sales as compared to $0.7 million or 2.9% of sales for the prior year quarter. ● Net income for the quarter was $4.6 million or $0.43 per diluted share as compared to $4.2 million or $0.38 per diluted share for the prior year quarter. “We were pleased to post a 9.1% consolidated sales increase for the quarter,” commented Robert H. Spilman, Jr., Chairman and Chief Executive Officer. “All three of our operating segments posted revenue gains led by our retail division’s 10% increase. Although there were a number of unusual year over year comparisons, quarterly operating income grew by 7% on an adjusted basis despite increasing expense related to investments in our digital platform. We look forward to opening two new stores in new markets in the current quarter, and entering fiscal 2018 with plans to open an additional six to eight new stores, while continuing our program to reposition older stores to better real estate when circumstances are appropriate. Finally, we welcomed our Board of Directors’ approval in July of a 10% increase in our quarterly dividend as part of our ongoing capital allocation strategy.” Wholesale Segment Net sales for the wholesale segment were $61.8 million for the third quarter of 2017 as compared to $58.3 million for the third quarter of 2016, an increase of $3.5 million or 5.9%. This increase was driven by a 5.1% increase in furniture shipments to the Bassett Home Furnishings network as compared to the prior year period and a 5.7% increase in furniture shipments to the open market (outside the Bassett Home Furnishings network). Wholesale shipments of accessories, a much smaller component of the Company’s wholesale revenues, increased 79% over the prior year quarter. Gross margins for the wholesale segment were 33.6% for the third quarter of 2017 as compared to 35.4% for the prior year quarter. Excluding the effects of the previously mentioned foam settlement in 2016, the prior year gross margin would have been 33.0%. Gross margins improved in both the Upholstery and Wood operations as compared to the prior year driven by increased operating efficiencies in the domestic operations along with greater leverage of fixed costs from higher sales levels. Wholesale SG&A for the third quarter of 2017 was $16.3 million as compared to $15.0 million for the prior year period. SG&A as a percentage of sales increased to 26.4% as compared to 25.8% for the third quarter of 2016. This increase in SG&A as a percentage of sales was primarily driven by increased spending on the website and e-commerce strategy development along with higher accruals for incentive compensation, partially offset by greater leverage of other fixed costs due to higher sales volumes. Operating income was $4.5 million or 7.2% of sales as compared to $5.6 million or 9.7% of sales in the prior year. Excluding the effects of the previously mentioned foam settlement in 2016, the prior year operating income would have been $4.2 million or 7.2% for the prior year. “Strong performances in our Wood and Upholstery divisions were largely offset at the comparable wholesale operating profit level by spending to enhance our website and E-commerce capabilities and by a favorable adjustment made to our executive compensation accrual last year,” continued Spilman. “Nevertheless, the fundamentals around the domestic manufacturing and importing of our product line were solid. Domestic wood grew by 23% and profitability grew by 55% in the process. Thanks to a strong showing in our Juvenile division, imported wood sales declined at a smaller rate than experienced in recent quarters. We are also very encouraged by the initial retail sales of our newly-introduced Bella collection that hit the stores in August. As has been the case for several years, we grew upholstery sales and profitability again this quarter. Raw material price increases from our suppliers tempered profit gains in our domestic upholstery operations, however. We are watching this trend closely as we move forward. Retail sales of our Club Level by Bassett motion upholstery product line also contributed to wholesale sales gains and profitability.” “As mentioned, we are increasing our investments in our website and our E-commerce capabilities to continue to grow Bassett,” added Spilman. “There are several components to this strategy that merit discussion. Simply increasing digital content is one component. This means more presentations of the imagery of our product assortment to further expose consumers to our designs and our custom furniture capabilities, primarily through a more aggressive consumer e-mail campaign. Secondly, technology enhancements on our website are being implemented to provide consumers with a faster and more interactive experience with our products and to allow them to visualize the myriad fabric and finish options that we offer. This is paying off in the average time spent on our website by consumers when engaging with this technology and with a much increased likelihood that they will visit a Bassett store as a result. The third component of our technology investments is designed to grow our accessory business and to round out our offerings as a complete resource for interior design. Exposing these products more heavily on our website and creating a full E-commerce framework to complement our in-store home makeover capabilities will generate opportunities for Bassett to attract more customers more often. We are encouraged by the early results that we have seen from these efforts and believe that the commitment to invest in these digital competencies will strengthen our store performance and the Bassett brand in general as we move forward.” Retail Segment Net sales for the 62 Company-owned Bassett Home Furnishings stores were $67.4 million for the third quarter of 2017 as compared to $61.2 million for the third quarter of 2016, an increase of $6.2 million or 10%. The increase was due to a $1.1 million or 1.8% increase in comparable store sales along with a $5.1 million increase in non-comparable store sales. While the Company does not recognize sales until goods are delivered to the consumer, management tracks written sales (the retail dollar value of sales orders taken, rather than delivered) as a key store performance indicator. Written sales for comparable stores decreased by 2.9% for the third quarter of 2017 as compared to the third quarter of 2016. The consolidated retail operating profit for the third quarter of 2017 was $1.4 million as compared to $0.8 million for the third quarter of 2016, an increase of $0.6 million. The 55 comparable stores generated operating income of $1.2 million for the quarter, or 2.0% of sales, as compared to $1.4 million, or 2.5% of sales, for the prior year quarter. Gross margins for comparable stores were 51.3% for the third quarter of 2017 as compared to 50.3% for the third quarter of 2016. This increase is primarily due to improved pricing strategies and product mix. SG&A expenses for comparable stores increased $1.4 million to $29.6 million or 49.3% of sales as compared to 47.9% of sales for the third quarter of 2016. The increase in SG&A was primarily due to a $0.5 million loss for expenses associated with settling employment claims along with higher advertising expenses and occupancy costs. Non-comparable stores generated sales of $7.3 million with operating income of $0.1 million. Included in the operating income was a $1.2 million gain on the sale of the Las Vegas store building that was closed during the third quarter. “The third quarter in our corporate retail operation was relatively quiet as we prepared for a flurry of new store activity in the upcoming quarters,” continued Spilman. “Our June price increase began to positively offset retail gross margins with a 70 basis point year over year improvement. Delivered retail comps increased 1.8% but written sales comped down 2.9% compared to last year’s 7.9% comparable store improvement. We suffered cannibalization in stores nearby our new Westbury, NY and King of Prussia, PA locations though the overall markets grew significantly in both cases. Written sales were also affected by store closures in the south Texas market over the final three days of the quarter due to the approach of Hurricane Harvey. While these factors contributed to our written sales shortfall, the decline in store sales that we began to see this summer have continued into the first four weeks of the current quarter. We completed the store closing event in our original Las Vegas location during the quarter and began closing events in Dallas and Cincinnati. We were pleased that we were able to hold our overall margins intact as the final liquidation of store inventories are detrimental to margins. We plan to open new locations in each of these markets over the next few quarters.” Logistical Services Segment Revenue for Zenith was $24.9 million for the third quarter of 2017 as compared to $23.0 million for 2016, an increase of $1.9 million or 8.4%. Revenues to both Bassett and non-Bassett customers were higher quarter over quarter. Zenith’s operating expenses for the third quarter of 2017 were $23.7 million or 95.3% of revenue as compared to $22.3 million or 97.1% for the third quarter of 2016. This resulted in operating profit of $1.2 million or 4.7% of sales for the current quarter as compared to $0.7 million or 2.9% of sales for the prior year quarter. Improved operating efficiencies in the over the road freight operations were partially offset by increased costs in the home delivery operations primarily from the start-up of several local distribution hubs. About Bassett Furniture Industries, Inc. Bassett Furniture Industries, Inc. (NASDAQ:BSET), is a leading manufacturer and marketer of high quality home furnishings. With 91 company- and licensee-owned stores at the time of this release, Bassett has leveraged its strong brand name in furniture into a network of corporate and licensed stores that focus on providing consumers with a friendly environment for buying furniture and accessories. The most significant growth opportunity for Bassett continues to be the Company’s dedicated retail store program. Bassett’s retail strategy includes stylish, custom-built furniture that is ready for delivery in the home within 30 days. The stores also feature the latest on-trend furniture styles, free in-home design visits, and coordinated decorating accessories. Bassett also has a traditional wholesale business with more than 700 accounts on the open market, across the United States and internationally. For more information, visit the Company’s website at bassettfurniture.com. (BSET-E) Certain of the statements in this release, particularly those preceded by, followed by or including the words “believes,” “expects,” “anticipates,” “intends,” “should,” “estimates,” or similar expressions, or those relating to or anticipating financial results for periods beyond the end of the third fiscal quarter of 2017, constitute “forward looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended. For those statements, Bassett claims the protection of the safe harbor for forward looking statements contained in the Private Securities Litigation Reform Act of 1995. In many cases, Bassett cannot predict what factors would cause actual results to differ materially from those indicated in the forward looking statements. Expectations included in the forward-looking statements are based on preliminary information as well as certain assumptions which management believes to be reasonable at this time. The following important factors affect Bassett and could cause actual results to differ materially from those indicated in the forward looking statements: the effects of national and global economic or other conditions and future events on the retail demand for home furnishings and the ability of Bassett’s customers and consumers to obtain credit; and the economic, competitive, governmental and other factors identified in Bassett’s filings with the Securities and Exchange Commission. Any forward-looking statement that Bassett makes speaks only as of the date of such statement, and Bassett undertakes no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Comparisons of results for current and any prior periods are not intended to express any future trends or indication of future performance, unless expressed as such, and should only be viewed as historical data. ### BASSETT FURNITURE INDUSTRIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income - unaudited (In thousands, except for per share data) Quarter Ended Nine Months Ended August 26, 2017 August 27, 2016 August 26, 2017 August 27, 2016 Percent of Percent of Percent of Percent of Amount Net Sales Amount Net Sales Amount Net Sales Amount Net Sales Sales revenue: Furniture and accessories $ 100,152 $ 91,465 $ 294,144 $ 276,857 Logistics 14,109 13,247 40,134 41,395 Total sales revenue 114,261 100.0 % 104,712 100.0 % 334,278 100.0 % 318,252 100.0 % Cost of furniture and accessories sold 45,320 39.7 % 40,091 38.3 % 132,199 39.5 % 124,496 39.1 % Selling, general and administrative expenses excluding new store pre-opening costs 61,373 53.7 % 56,800 54.2 % 180,972 54.1 % 173,845 54.6 % New store pre-opening costs 308 0.3 % 281 0.3 % 1,583 0.5 % 727 0.2 % Income from operations 7,260 6.4 % 7,540 7.2 % 19,524 5.8 % 19,184 6.0 % Gain on sale of investment - 0.0 % - 0.0 % 3,267 1.0 % - 0.0 % Impairment of investment real estate - 0.0 % - 0.0 % (1,084 ) -0.3 % - 0.0 % Other loss, net (583 ) -0.5 % (647 ) -0.6 % (1,994 ) -0.6 % (1,904 ) -0.6 % Income before income taxes 6,677 5.8 % 6,893 6.6 % 19,713 5.9 % 17,280 5.4 % Income tax provision 2,098 1.8 % 2,728 2.6 % 6,431 1.9 % 6,496 2.0 % Net income $ 4,579 4.0 % $ 4,165 4.0 % $ 13,282 4.0 % $ 10,784 3.4 % Basic earnings per share $ 0.43 $ 0.39 $ 1.25 $ 1.00 Diluted earnings per share $ 0.43 $ 0.38 $ 1.24 $ 0.99 BASSETT FURNITURE INDUSTRIES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands) (Unaudited) August 26, 2017 November 26, 2016 Assets Current assets Cash and cash equivalents $ 36,497 $ 35,144 Short-term investments 23,125 23,125 Accounts receivable, net 19,514 18,358 Inventories, net 57,748 53,215 Other current assets 8,808 10,727 Total current assets 145,692 140,569 Property and equipment, net 101,988 104,655 Other long-term assets Deferred income taxes, net 8,235 8,071 Goodwill and other intangible assets 17,431 17,360 Other 6,410 7,612 Total long-term assets 32,076 33,043 Total assets $ 279,756 $ 278,267 Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ 19,047 $ 21,281 Accrued compensation and benefits 13,584 13,602 Customer deposits 20,757 25,181 Dividends payable - 3,218 Current portion of long-term debt 3,373 3,290 Other accrued liabilities 13,554 10,441 Total current liabilities 70,315 77,013 Long-term liabilities Post employment benefit obligations 13,776 12,760 Long-term debt 527 3,821 Other long-term liabilities 4,412 3,968 Total long-term liabilities 18,715 20,549 Stockholders’ equity Common stock 53,677 53,615 Retained earnings 139,345 129,388 Additional paid-in-capital 626 255 Accumulated other comprehensive loss (2,922 ) (2,553 ) Total stockholders' equity 190,726 180,705 Total liabilities and stockholders’ equity $ 279,756 $ 278,267 BASSETT FURNITURE INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows - unaudited (In thousands) Nine Months Ended August 26, 2017 August 27, 2016 Operating activities: Net income $ 13,282 $ 10,784 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 10,060 8,866 Provision for asset impairment charge 1,084 - Gain on sale of property and equipment (1,278 ) (165 ) Gain on sale of investment (3,267 ) - Tenant improvement allowances received from lessors 1,165 590 Deferred income taxes 195 4,360 Other, net 516 421 Changes in operating assets and liabilities Accounts receivable (1,018 ) 2,334 Inventories (4,190 ) 6,483 Other current and long-term assets 1,919 (4,721 ) Customer deposits (4,424 ) (3,867 ) Accounts payable and accrued liabilities 654 (6,120 ) Net cash provided by operating activities 14,698 18,965 Investing activities: Purchases of property and equipment (10,817 ) (18,955 ) Proceeds from sale of retail real estate and property and equipment 4,474 632 Proceeds from sale of investment 3,592 - Acquisition of retail licensee store (655 ) - Other 223 - Net cash used in investing activities (3,183 ) (18,323 ) Financing activities: Cash dividends (6,544 ) (5,238 ) Proceeds from the exercise of stock options 310 114 Other issuance of common stock 83 182 Repurchases of common stock (83 ) (3,989 ) Taxes paid related to net share settlement of equity awards (641 ) (77 ) Repayments of notes payable (3,287 ) (7,235 ) Proceeds from equipment loans - 7,384 Net cash used in financing activities (10,162 ) (8,859 ) Change in cash and cash equivalents 1,353 (8,217 ) Cash and cash equivalents - beginning of period 35,144 36,268 Cash and cash equivalents - end of period $ 36,497 $ 28,051 BASSETT FURNITURE INDUSTRIES, INC. AND SUBSIDIARIES Segment Information - unaudited (In thousands) Quarter Ended Nine Months Ended August 26, 2017 August 27, 2016 August 26, 2017 August 27, 2016 Net Sales Wholesale $ 61,757 $ 58,303 $ 186,025 $ 177,785 Retail - Company-owned stores 67,402 61,216 196,139 184,754 Logistical services 24,925 22,991 71,885 71,480 Inter-company eliminations: Furniture and accessories (29,007 ) (28,054 ) (88,020 ) (85,682 ) Logistical services (10,816 ) (9,744 ) (31,751 ) (30,085 ) Consolidated $ 114,261 $ 104,712 $ 334,278 $ 318,252 Operating Income Wholesale $ 4,466 $ 5,648 $ 15,142 $ 14,380 Retail 1,353 768 1,377 1,465 Logistical services 1,164 674 1,736 2,079 Inter-company elimination 277 450 1,269 1,260 Consolidated $ 7,260 $ 7,540 $ 19,524 $ 19,184 BASSETT FURNITURE INDUSTRIES, INC. AND SUBSIDIARIES Rollforward of BHF Store Count November 26, August 26, 2016 Opened* Closed* Transfers 2017 Company-owned stores 59 3 (1 ) 1 62 Licensee-owned stores 31 1 (1 ) (1 ) 30 Total 90 4 (2 ) - 92 * Does not include openings and closures due to relocation of existing stores within a market. BASSETT FURNITURE INDUSTRIES, INC. AND SUBSIDIARIES Supplemental Retail Informationunaudited (In thousands) 55 Comparable Stores 55 Comparable Stores Quarter Ended Quarter Ended Nine Months Ended Nine Months Ended August 26, 2017 August 27, 2016 August 26, 2017 August 27, 2016 Percent of Percent of Percent of Percent of Amount Net Sales Amount Net Sales Amount Net Sales Amount Net Sales Net sales $ 60,137 100.0 % $ 59,071 100.0 % $ 180,584 100.0 % $ 175,005 100.0 % Cost of sales 29,301 48.7 % 29,342 49.7 % 89,578 49.6 % 87,678 50.1 % Gross profit 30,836 51.3 % 29,729 50.3 % 91,006 50.4 % 87,327 49.9 % Selling, general and administrative expense* 29,622 49.3 % 28,259 47.8 % 87,355 48.4 % 83,643 47.8 % Income from operations $ 1,214 2.0 % $ 1,470 2.5 % $ 3,651 2.0 % $ 3,684 2.1 % All Other Stores All Other Stores Quarter Ended Quarter Ended Nine Months Ended Nine Months Ended August 26, 2017 August 27, 2017 August 27, 2017 August 27, 2016 Percent of Percent of Percent of Percent of Amount Net Sales Amount Net Sales Amount Net Sales Amount Net Sales Net sales $ 7,265 100.0 % $ 2,145 100.0 % $ 15,555 100.0 % $ 9,749 100.0 % Cost of sales 3,796 52.3 % 1,136 53.0 % 8,050 51.8 % 5,756 59.0 % Gross profit 3,469 47.7 % 1,009 47.0 % 7,505 48.2 % 3,993 41.0 % Selling, general and administrative expense 3,022 41.6 % 1,430 66.7 % 8,196 52.7 % 5,485 56.3 % Pre-opening store costs** 308 4.2 % 281 13.1 % 1,583 10.2 % 727 7.5 % Loss from operations $ 139 1.9 % $ (702 ) -32.8 % $ (2,274 ) -14.7 % $ (2,219 ) -22.8 % * Comparable store SG&A includes retail corporate overhead and administrative costs. ** Pre-opening store costs include the accrual for straight-line rent recorded during the period betweendate of possesion and store opening date, employee payroll and training costs prior to store openingand other various expenses incurred prior to store opening.
